Kellogg, J.:
A court of equity may enjoin a wrongful act, although the damages are not substantial, but it is not required to do so in every case. *778In each particular case, as it arises, the discretion of the court is appealed to, and where- a right' is invaded it may or may not grant injunctive relief, according to the real conscience of the court in the premises. In this case, at the instance of the plaintiff, the defendant is enjoined from doing an act which is Of the utmost value and profit to him, causes no injury to the plaintiff, and is in fact .a substantial benefit to him. The legal rights of the parties are defined and secured by the judgment for nominal damages. If the defendant continues storing the water it cannot ripen by user into a permanent right, as the judgment in this case establishes the rights of the parties in the premises. The question, therefore, is presented ; Will the court, at. the instance of the plaintiff, give him this extraordinary remedy .when it will injure the defendant very materially, and will also bring injury upon the plaintiff; and in no event can properly bring the plaintiff any benefit ?
• If this action had been instituted when the dam was being erected, before the plaintiff had made the large expenditure of money, perhaps. a different situation would present itself. It is hot clear that the plaintiff knew-that the dam was being erected, although the probability is strong that he must have known that extensive works were being carried on in rebuilding the dam and in erecting the plant below. In a rural locality like the one in question we cannot at least assume that the plaintiff did not know, and when he seeks to -use the injunctive order of the court to the great detriment of the defendant, as well as his own detriment, lie should show that he is guilty of no laches, arid has taken action at the earliest moment and has not "done any act to lull the defendant into a state of repose and cause him unnecessary expense. When we consider that the plaintiff is seeking to restrain acts, the "doing of which are beneficial to himself, it is fair to assume that he is actuated by some ulterior purpose. Tie may desire- to sell his farm at a large price, or to coerce from the defendant large sums of money to get rid of the injunction. If such is his purpose, it does not appeal to a court of equity ; it will not willingly aid him by using this extraordinary remedy for such a purpose. The remedy of injunction is intended to prevent a wrong in favor of a party aggrieved.. The plaintiff is not aggrieved, and the court will not interfere by injunction where the only proper legal effect is to visit injury upon all the suitors *779and where no party to the litigation can be benefited, but all parties must suffer.
The judgment, so far as it awards six cents damages to the plaintiff, is affirmed, for the reason that upon the facts shown the defendant is not authorized to use the dam as a storage reservoir, and the judgment will establish that the plaintiff is entitled to the injunctive relief granted whenever it appears that injury caused to the plaintiff is substantial and that equity and justice require that the injunction be put in force.
The judgment granting the injunction shouíd be modified by suspending its operation and providing that the plaintiff at any time may apply at the foot of the judgment upon showing substantial injury to him hereafter occurring and that the ends of justice require it, for an injunction substantially as mentioned in the judgment, or as the court may direct, or at his election the plaintiff may bring such separate action for such or other relief as he may be advised on account of any injury to his property hereafter occurring, and as so modified the judgment appealed from is affirmed, without costs to either party.
• J udgment modified as per opinion and as so modified unanimously affirmed, without costs.